Motion for leave to appeal as a poor person denied. Memorandum: The service by appellant, pro se, of his proposed amendment to the transcripts was untimely (see, CPLR 5525 [c] [1]). Appellant, through his assigned counsel, received the transcripts prior to June 22, 1988, and filed appellant’s briefs on that date. Appellant, pro se, served proposed amendments to the transcripts on November 29, 1989, more than 15 days after receipt of the transcripts. Present — Doerr, J. P., Boomer, Green, Lawton and Lowery, JJ.